 1   Daniel V. Santiago, State Bar No. 206532
     Email: dvs@ dvslawoffices.com
 2   LAW OFFICES OF DANIEL V. SANTIAGO, P.C.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
     Telephone: (760) 652-9801
 4   Facsimile: (760) 652-9802

 5   Attorney for Plaintiffs
     TRAVIS CHAPMAN and JOHN CHURCHWELL
 6
     Additional Counsel Listed on Following Page
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVIS CHAPMAN and JOHN                         Case No. 2:19-cv-00410-TLN-DMC
     CHURCHWELL, individually, on behalf of
12   all others similarly situated, and as           [Previously Shasta Superior Court Case Number
     representatives of the State of California on   191805; Assigned to the Hon. Stephen H. Baker,
13
     behalf of all aggrieved employees,              Department 3]
14
                    Plaintiffs,                      JOINT REPORT FROM FRCP 26(f)
15                                                   CONFERENCE; JOINT SCHEDULING
            vs.                                      STIPULATION; ORDER
16
     FEDEX GROUND PACKAGE SYSTEM,                    State Action Filed: February 1, 2019
17
     INC., a Delaware corporation d/b/a FedEx
18   Home Delivery, and DOES 1 through 50,
     inclusive,
19
                    Defendants.
20

21

22

23

24

25

26

27

28



               JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
     Brandy T. Cody, State Bar No. 196923
 1   Email: bcody@fisherphillips.com
     FISHER & PHILLIPS LLP
 2   111 SW Fifth Avenue, Suite 4040
     Portland, OR 97204
 3   Telephone: (503) 242-4262
     Facsimile: (503) 242-4263
 4
     Christopher M. Ahearn, State Bar No. 239089
 5   Email: cahearn@fisherphillips.com
     FISHER & PHILLIPS LLP
 6   2050 Main Street, Suite 1000
     Irvine, CA 92614
 7   Telephone: (949) 851-2424
     Facsimile: (949) 851-0152
 8
     Natalie B. Fujikawa, SBN 258724
 9   Email: nfujikawa@fisherphillips.com
     FISHER & PHILLIPS LLP
10   621 Capitol Mall, Suite 1400
     Sacramento, CA 95814
11   Telephone: (916) 210-0400
     Facsimile: (916) 210-0401
12
     Attorneys for Defendant
13   FEDEX GROUND PACKAGE SYSTEM, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



             JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
 1            Plaintiffs Travis Chapman and John Churchwell (collectively “Plaintiffs”) and Defendant

 2   FedEx Ground Package System, Inc. (“FedEx Ground”) (“Defendant”) (collectively, “the Parties”)

 3   hereby submit the following Joint Report from FRCP 26(f) Conference, Joint Scheduling Stipulation,

 4   and [Proposed] Order. The Parties expressly reserve the right to amend, modify, and/or supplement

 5   the information set forth herein.

 6                                                I.      INTRODUCTION

 7            The Parties have reviewed the Court’s March 7, 2019 Initial Pretrial Scheduling Order (ECF

 8   002) and its May 21, 2019 Amended Pretrial Scheduling Order (ECF 012), and wish to make certain

 9   modifications to the Court’s pre-trial schedule. The Parties also hereby report from their FRCP1 26(f)

10   conference of counsel, which they held by telephone on April 22, 2019.

11                                              II.    RULE 26(F) REPORT

12   1.       Nature and Basis of Claims and Defenses

13            A.       Plaintiffs

14             Plaintiffs bring this putative class action against FedEx Ground on behalf of themselves and

15   the following persons: all California residents who were nominally employed by one or more

16   independent service providers (“ISPs”) with whom FedEx Ground contracted and worked at or from

17   FedEx Ground’s terminal in Redding, California, as drivers delivering FedEx Ground packages at

18   any time within the time period of four (4) years preceding the filing of this Complaint up to and

19   through the time of trial for this matter. Additionally, Plaintiffs, individually and as representatives

20   of the State of California on behalf of all aggrieved employees, bring this representative action

21   against FedEx Ground and thereby seek to recover the maximum civil penalties permitted by the

22   California Labor Code Private Attorneys General Act of 2004 (“PAGA”), California Labor Code

23   (“Labor Code”) §2698 et seq., from FedEx Ground for all civil violations of Labor Code §§201, 202,

24   203, 226(a), 510(a) and 1194 as well as reasonable attorney’s fees and costs.

25             Plaintiffs allege that FedEx Ground was a joint employer of Plaintiffs and the putative class

26   members throughout their nominal employment by FedEx Ground’s ISPs for a number of reasons

27   including, inter alia: (a) FedEx Ground, directly or indirectly through its ISPs, exercised control over

28   1
         The term “FRCP”, as used herein, refers to the Federal Rules of Civil Procedure.


                 JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                     3
 1     the wages, hours and/or working conditions of Plaintiffs and the Class members; (b) FedEx Ground,

 2     directly or indirectly through its ISPs, controlled the hiring, firing and day-to-day supervision of

 3     Plaintiffs and the Class members; (c) FedEx Ground effectively permitted Plaintiffs and the Class

 4     members to work; and (d) FedEx Ground had knowledge of and failed to prevent the work performed

 5     by Plaintiffs and the Class members. Accordingly, Plaintiffs allege that FedEx Ground, as a joint

 6     employer of Plaintiffs and the Class members, is, and at all times relevant to this action was,

 7     responsible for compliance with California’s wage and hour laws with regard to Plaintiffs’ and the

 8     putative class members’ employment.

 9            Plaintiffs’ further allege this putative class action arises from the uniform, systematic failures

10     of FedEx Ground and/or its ISPs, inter alia: (a) to pay Plaintiffs and the putative class members

11     overtime wages at the applicable overtime rates of pay for all overtime hours worked in excess of 8

12     hours in one workday and 40 hours in one workweek in violation of California Labor Code (“Labor

13     Code”) §§204(a), 510(a) and 1194(a); (b) to furnish Plaintiffs and the putative class members with

14     itemized wage statements accurately identifying their hours worked, gross wages earned and net

15     wages earned in violation of Labor Code §226(a); and (c) to pay Plaintiffs and the putative class

16     members all wages due upon termination of their employment in violation of Labor Code §§201-

17     203.

18            B.     FedEx Ground

19            FedEx Ground denies Plaintiffs’ allegations except as specifically admitted in its Answer. At

20    all relevant times, FedEx Ground: (1) has operated pursuant to Independent Service Provider

21    Agreements (“ISPA”), pursuant to which Independent Service Providers (“ISP”) provide package

22    transportation services and are expected to employ drivers to perform such services; and (2) has had

23    no direct employment or independent contractor relationship with the drivers comprising the putative

24    class alleged by Plaintiffs.

25            FedEx Ground also intends to make the below-listed assertions in its defense, and to assert the

26    below-listed affirmative defenses, in addition to the matters set forth in its Answer and in any

27    amendments thereto. FedEx Ground reserves the right to supplement and amend this list.

28   ///


               JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                   4
 1                  a)       Neither Plaintiffs nor members of the putative class were, at any relevant time,

 2   employees of FedEx Ground;

 3                  b)       Plaintiffs have not alleged an ascertainable class;

 4                  c)       Plaintiffs’ claims may be not be litigated on a class-wide basis, including

 5   because their claims relate to individualized circumstances, especially as pertains to the particular

 6   ISPs who employed Plaintiffs and putative class members;

 7                  d)       Plaintiffs’ claims are not manageable on a class or representative basis;

 8                  e)       Even assuming Cal. Lab. Code § 226(a) applies, any violations of same were

 9   not knowing and/or intentional;

10                  f)       Even assuming Cal. Lab. Code § 226(a) applies, neither Plaintiffs nor any

11   putative class members suffered any injury as a result of a knowing and intentional failure to comply

12   with Cal. Lab. Code § 226(a);

13                  g)       Even if Plaintiffs prove that FedEx Ground was their employer and that of the

14   putative class members, the alleged violations of the Labor Code and other laws did not occur and/or

15   are not actionable;

16                  h)       Even if Plaintiffs prove that FedEx Ground was their employer and that of the

17   putative class members, and actionable violations of the Labor Code and other laws occurred as

18   alleged, neither Plaintiffs nor the putative class are entitled to all forms and amounts of relief that

19   Plaintiffs seek;

20                  i)       Any violations of Cal. Lab. Code §§ 201-202 were not willful;

21                  j)       For purposes of penalties pursuant to Cal. Lab. Code § 203, any failure to pay

22   wages on the “separation” of alleged “employment” was subject to a good faith dispute of fact or law;

23                  k)       Plaintiffs have not complied with the notice procedures of PAGA2 set forth in

24   Cal. Lab. Code § 2699.3;

25                  l)       If any PAGA penalties are deemed warranted, the Court should exercise its

26   discretion to decline to issue PAGA penalties pursuant to Cal. Lab. Code § 2699(e)(1);

27
     2
      The term “PAGA” as used herein, refers to the California Labor Code Private Attorneys General Act of 2004, Cal.
28
     Lab. Code §§ 2698, et seq.


              JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                  5
 1                 m)      If any PAGA penalties are deemed warranted, the amount of any PAGA award

 2   should be reduced in the Court’s discretion pursuant to Cal. Lab. Code § 2699(e)(2);

 3                 n)      Plaintiffs’ claims are preempted by federal law, including but not limited to the

 4   Federal Aviation Administration Authorization Act of 1994, 49 U.S.C. §§ 14501, et seq., and the

 5   Federal Motor Carrier Safety Administration’s (“FMCSA”) determination of preemption regarding

 6   California’s meal and rest break laws, pursuant to 49 U.S.C. § 31141(c) (docket No. FMCSA-2018-

 7   0304, available at:

 8         https://www.fmcsa.dot.gov/sites/fmcsa.dot.gov/files/docs/regulations/440601/california-

 9   meal-and-rest-break-rules-preemption-determination.pdf);

10                 o)      Plaintiffs and putative class members are exempt from overtime pursuant to

11   Wage Order 9-2001 of the California Industrial Welfare Commission, 8 Cal. Code Regs. §

12   11090(3)(L)(1) (exempting from overtime drivers regulated by the hours of service provisions of

13   regulations promulgated by the U.S. Dept. of Transportation); and

14                 p)      Plaintiffs and putative class members are exempt from overtime pursuant to

15   Wage Order 9-2001 of the California Industrial Welfare Commission, 8 Cal. Code Regs. §

16   11090(3)(L)(2) (exempting from overtime drivers regulated by the driver hours provisions of

17   regulations promulgated by California Highway Patrol).

18                 q)      Plaintiff Churchwell lacks standing as a class representative, including due to

19   his prior settlement with FedEx Ground for the same claims asserted in this action.

20   2.    Possibility of Settlement / Prompt Resolution

21         The Parties do not believe that prompt resolution is possible. FedEx Ground does not wish to

22   participate in mediation or settlement discussions until such time as the question of class certification

23   is decided.

24   3.    Discovery Plan

25         The Parties have no objections to the discovery schedule set by the Court in its Amended

26   Pretrial Scheduling Order (ECF 012). The Parties address additional discovery issues as set forth

27   below.

28   ///


              JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                  6
 1          A.      Changes to Timing, Form, or Requirement of FRCP 26(a) Disclosures

 2          The Parties have agreed to provide initial disclosures pursuant to FRCP 26(a)(1) on or before

 3   May 31, 2019. The Parties agree that, prior to using documents as deposition exhibits, they will

 4   produce such documents (unless previously produced) to the opposing party as supplemental FRCP

 5   26(a)(1) disclosures, at least seven (7) days in advance of such depositions, unless circumstances

 6   (such as late discovery or ongoing investigation) warrant later disclosure, in which case such

 7   documents shall be produced as soon as practicable prior to the depositions.

 8          The Parties agree that witness statements/declarations obtained by either side from putative

 9   class members and others are attorney work product, and need not be disclosed (either in response to

10   discovery or as supplemental FRCP 26(a)(1) disclosures) unless and until filed in Court. However,

11   given the class certification schedule set by the Court, the Parties agree that disclosure of declaration

12   (fact) witnesses in support of or in opposition to any motion for class certification should occur on or

13   prior to December 19, 2019, so as to permit the opposing party reasonable time to schedule

14   depositions of such witnesses prior to the close of class certification discovery on February 20, 2020

15   and/or to seek relief from the Court if the number and/or nature of the witnesses, or other

16   circumstances, warrant any orders from the Court including an extension of the fact discovery

17   deadline and/or other deadlines.

18          B.      Subjects on Which Discovery Should be Completed, Timing, Phases

19          The Parties anticipate a discovery dispute regarding the scope of discovery prior to class

20   certification. Defendant contends that discovery should be focused on the particular ISPs pertaining

21   to the named Plaintiffs, whereas Plaintiffs believe that discovery should be permitted as to any ISPs

22   that serviced FedEx Ground’s station in Redding, California. The Parties will continue to confer on

23   this issue and will submit any remaining disputes to the U.S. Magistrate Judge for resolution.

24          C.      Electronically Stored Information

25          The Parties have implemented litigation “holds,” including as to electronic information. The

26   Parties agree to produce electronic data in “native” format to the extent practicable, and to meet and

27   confer regarding such alternative formats for particular data items as may foster cost-effective

28   production and analysis, and accuracy.


              JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                  7
 1         D.      Privileges / Protection

 2         The Parties anticipate that discovery may require disclosure of confidential information. The

 3   Parties will separately and jointly submit a stipulated protective order re confidentiality.

 4         Regarding Rule 502 of the Federal Rules of Evidence, the Parties do not at this time propose

 5   any particular agreements or modifications to Rule 502, as contemplated by Rule 502(e). The Parties

 6   will continue to meet and confer regarding managing privilege/work product issues and will submit

 7   any disputes to the assigned U.S. Magistrate Judge for resolution.

 8         Regarding privilege logs, the Parties have agreed to meet and confer on an ongoing basis as to

 9   methods that may avail themselves for the efficient provision of privilege log information so as, on

10   the one hand, to provide the propounding party sufficient information to assess the validity of

11   privilege assertions while, on the other hand, avoid unnecessary burden, unreasonable deadlines,

12   excessive expense, and duplicative, cumulative and laborious work by the responding party.

13         E.      Limitations on Discovery

14         FedEx Ground contends that discovery should be limited to matters pertaining to the particular

15   ISPs that employed Plaintiffs. Plaintiffs dispute this. The Parties agree to submit any particular

16   disputes that materialize in this and other regards, to the assigned U.S. Magistrate Judge for

17   resolution.

18         Otherwise, for now the Parties believe that the discovery procedures and limitations provided

19   by the FRCP should suffice, subject to their right to seek appropriate relief from the Court.

20         F.      Other Orders Pursuant to FRCP 16(b)-(c), 26(c)

21         Regarding FRCP 26(c), the Parties will separately submit a proposed protective order re

22   confidential information.

23         Regarding FRCP 16(b)-(c), the Parties propose the following additions and modifications to

24   the case schedule:

25   ///

26   ///

27   ///

28   ///


             JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                 8
 1      Event                                                       Date
 2      Plaintiffs may amend their Complaint, and Defendant         June 21, 2019
 3      may amend its Answer, no motion required. Subsequent
 4      amendments, except as permitted by Rule 15 of the
 5      Federal Rules of Civil Procedure governing responses to
 6      amended pleadings, will require a showing of good
 7      cause.
 8      Plaintiffs to file Motion for Class Certification           June 12, 2020
 9      Defendant to file Opposition to Plaintiffs’ Motion for      July 10, 2020
10      Class certification
11      Plaintiffs to file Reply in support of Motion for Class     July 24, 2020
12      Certification
13      Hearing on Motion for Class Certification                   August 6, 2020, 2:00 p.m.
14                                                Respectfully submitted,
15   Dated: June 4, 2019                   LAW OFFICES OF DANIEL V. SANTIAGO, P.C.
16

17                                         By: /s/ Daniel V. Santiago (as authorized on June 4, 2019)
                                                   DANIEL V. SANTIAGO
18                                                 Attorneys for Plaintiffs
19
     Dated: June 4, 2019                   FISHER & PHILLIPS LLP
20

21
                                           By: /s/ Natalie B. Fujikawa
22                                                 BRANDY T. CODY
                                                   CHRISTOPHER M. AHEARN
23                                                 NATALIE B. FUJIKAWA
                                                   Attorneys for Defendant FedEx Ground Package
24                                                 System, Inc.
25

26

27

28


             JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                 9
 1                                                  ORDER

 2   Pursuant to the above stipulation and good cause appearing, the Amended Pretrial Scheduling Order

 3   (ECF No. 12) is hereby further AMENDED to reflect the following dates and deadlines. The

 4   Scheduling Order is otherwise unchanged.

 5      Event                                                          Date
 6      Plaintiffs may amend their Complaint, and Defendant            June 21, 2019
 7      may amend its Answer, no motion required.
 8      Subsequent amendments, except as permitted by Rule
 9      15 of the Federal Rules of Civil Procedure governing
10      responses to amended pleadings, will require a showing
11      of good cause under Rule 16.
12      Plaintiffs to file Motion for Class Certification              June 12, 2020
13      Defendant to file Opposition to Plaintiffs’ Motion for         July 10, 2020
14      Class certification
15      Plaintiffs to file Reply in support of Motion for Class        July 24, 2020
16      Certification
17      Hearing on Motion for Class Certification                      August 6, 2020
18         IT IS SO ORDERED.
19

20   DATED: June 20, 2019
21

22                                                                Troy L. Nunley
                                                                  United States District Judge
23

24

25

26

27

28


             JOINT REPORT FROM FRCP 26(f) CONFERENCE; JOINT SCHED. STIPULATION; ORDER
                                                10
